DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 6 November 2020, is acknowledged.  Claims 1, 6 – 8, and 13 – 15 are amended therein.  Claims 4, 5, 10, and 16 - 19 are cancelled.   Accordingly, claims 1 – 3, 6 – 9, 11 – 15, and 20 - 24 are available for active consideration. 
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejection pursuant to 35 U.S.C. § 112(b) set forth in the Action of 7 May 2020 is hereby withdrawn I n light of Applicants’ amendment of the claims.
Rejections Pursuant to 35 U.S.C. § 103 
The obvious rejections set forth in the Action of 7 May 2020 are hereby withdrawn in light of Applicants’ cancelation of the claims in question.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
Claims 1 – 3, 6 – 9, 11, 13 – 15, and 20 - 24 are rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Raghavendra, R., et al., International Journal of Pharmacy and Technology 2(1):  1 – 15 (2010), identified on an Information Disclosure Statement (IDS) filed 28 in view of Okumu, A., et al., Pharmaceutical Research 25: 2778 – 2785 (2008) (“Okumu (2008)”), US 2005/0107426 A1 to Overeem, A. and D. van den Heuvel, claiming priority to 10 October 2003 (“Overeem ‘426”), US 2016/0229845 A1 to Cao, J., et al., claiming priority to 8 October 2013 (“Cao ‘845”), and US 9,149,472 to Schultz, J., claiming priority to 31 August 2004, identified on the IDS filed 28 November 2018, cite no. I (USPAT) (Schultz ‘472”)
The Invention As Claimed 
Applicants claim a method of treating neuroinflammation comprising administering an oral film dosage form having a surface pH from about 7.5 to about 9.5, and containing about 10 to about 75 mg of Montelukast, the dosage form administered at least once daily to provide up to a total dose of 75 mg of Montelukast per day, and for a continuous period of at least 30 days, or at least 60 days, or at least 90 days, wherein the oral film dosage form comprises between 30 and 50 mg of Montelukast, wherein the oral film dosage form is unbuffered, wherein the oral film dosage form comprises a plurality of stabilizers, wherein Montelukast is an amorphous form, wherein Montelukast is solubilized in the oral film dosage form, wherein the oral film dosage form  comprises 40% to 99% wgt of the Montelukast, and wherein the oral film dosage form comprises between 30 and 70 mg of Montelukast.
The Teachings of the Cited Art 
Raghavendra (2010) discloses buccal films comprising Montelukast and a mucoadhesive polymer, the films prepared by solvent casting (see Abstract), wherein the films were designed to achieve greater therapeutic efficacy, avoidance of gastrointestinal disturbances and abdominal or stomach pain, improve the bioavailability of Montelukast by avoiding hepatic see p. 3, 1st para.), wherein the mucoadhesive polymers include hydroxypropyl methylcellulose (HPMC), polyvinylpyrrolidone (PVP), and Eudragit RL-100, and propylene glycol as a plasticizer, and wherein the films were punched into 10-mm films comprising 5 mg of Montelukast (see p. 3, paras. 2-3), wherein surface pH was determined by placing the films in contact with 1 mL of distilled water, and the surface pH was measured by bringing a combined glass electrode, or pH paper, near the surface of films, and allowing it to equilibrate for 1 min (see p. 4, 2nd para.), wherein the surface pH of the film was in the range of 6.00 ± 0.100 to 6.83 ± 0.057 pH (see p. 6, 2nd col.), and wherein the drug content of the film dosage forms was in the range of 94.33 to 98.33% wgt (see Table 3, p. 9).  The reference does not disclose dosage forms used to treat inflammation of the nervous system, wherein the surface pH of the dosage forms is in the range of 7.5 – 9.5, or dosage forms comprising 10 – 75 mg of Montelukast, or dosage forms used to treat patients for periods of time ranging from 30 – 90 days.  The teachings of Okumu (2008), Schultz ‘417, Overeem ‘246, and Cao ‘845 remedy those deficiencies.
Schultz ‘472 discloses a Montelukast composition having a therapeutically effective amount of Montelukast in a sustained release form (see Abstract), wherein the composition is administered to a patient administering to a patient suffering from a family of mental, emotional and cognitive ailments to affect the ailment for a specified period of time for relief of the ailments, wherein the compositions  may also be used for treating memory loss, lack of attention, poor mood, apathy, and poor cognitive function (see Col., 2, ll. 12 – 18), wherein Montelukast is used to treat oxidative stress, and to reduce inflammation in the nervous system (see Col. 16, ll. 7 – 8), wherein the composition is administered at an initial dosage of about 20 – 30 mg of see Col. 2, ll. 30 – 39), wherein the maximum daily dosage is about 40 mg to about 80 mg (see Col. 2, ll. 44 – 47), wherein the compositions may comprise stabilizers (see Col. 10, ll. 20 – 36), wherein the compositions may comprise binders, such as polyethylene glycol (see Col. 14, ll. 44 – 56), and wherein there can be several mechanisms which can cause the cognitive, mental and emotional ailments resulting in mild permanent cognitive and short term memory loss and other cognitive, mental and emotional conditions, wherein there are several mechanisms that can cause the relief upon administration of the composition such as, but not limited to the mechanisms associated with leukotriene receptor antagonists, leukotriene synthesis inhibitors/or leukotriene modifiers, as well as simple relief from chronic inflammation that can result in neurological effects (see Col. 4, ll. 58 – 67).
Okumu (2008) discloses that the solubility of Montelukast sodium is low at low pH, but increased as the pH was increased (see Abstract).
Overeem ‘246 discloses solid forms of Montelukast in either crystalline or amorphous forms (see ¶[0010]), wherein amorphous Montelukast is more water-soluble than crystalline Montelukast (see ¶[0025]), and wherein such increased solubility is advantageous in solid dosage forms (see ¶[0043]).  
Cao ‘845 discloses pharmaceutical compositions comprising active ingredients used for modulating intracellular calcium (see ¶[0047]), wherein diseases that benefit from modulation of intracellular calcium include diseases or disorders involving inflammation (see ¶[0108; see also ¶[0320]), wherein therapeutically effective amounts of active ingredients are administered to a mammal, such as a human, having a disease, disorder, or condition to be treated, wherein a  see ¶[0392]), wherein compositions can be administered to a subject by multiple administration routes, including buccal (see ¶[0393]), and wherein an active agent is preferably administered as soon as is practicable after the onset of a disease or condition is detected or suspected, and for a length of time necessary for the treatment of the disease, such as, for example, from 1 day to about 3 months, the length of treatment varying for each subject, and the length can be determined using the criteria, the active agents, or formulations containing the active agents can be administered for at least 2 weeks, preferably about 1 month to about 5 years (see ¶[0478]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to  prepare pharmaceutical compositions for oral drug delivery, wherein the dosage forms are buccal films comprising Montelukast and a mucoadhesive polymer, wherein the mucoadhesive polymers include hydroxypropyl methylcellulose (HPMC), polyvinylpyrrolidone (PVP), and Eudragit RL-100, and propylene glycol as a plasticizer, as taught by Raghavendra (2010), wherein the composition is used to treat inflammation in the nervous system, the composition administered at initial dosages of about 20 – 30 mg of Montelukast, wherein, in additional dosages, the compositions comprise about 5 mg to about 20 mg, and wherein the maximum daily dosage is about 40 mg to about 80 mg, as taught by Schultz ‘472, wherein the Montelukast is in an amorphous form, as taught by Overeem ‘246, and wherein the dosage forms are administered for a length of time necessary for the treatment of the disease, such as, for example, from 1 day to about 3 months, as taught by Cao ‘845.  One of ordinary skill in the art would be motivated to see Col. 4, ll. 58 – 67; see also Col. 16, ll. 7 - 8), and by the teachings of Cao ‘845 to the effect that duration of treatment can be tailored to the needs of individual patients, and, with respect to treatment of conditions characterized by neuroinflammation.
	With respect to the limitations recited in claims 1, 4 – 8, and 10, the limitations directed to the surface pH of the dosage forms being in the range of 7.5 – 9.5, the Examiner notes that Rao (2010) discloses a surface pH of approximately 7.0.  However, it is the Examiner’s position, with respect to claims 1 (alkaline pH) and claims 6 – 8, 23, and 24, 4 (pH from 8 -  9.5), that the surface pH values, although not literally meeting or overlapping the claimed ranges, are close enough to those ranges to render them prima facie obvious.  In addition, or in the alternative, based on the teachings of Okumu (2008) and Overeem ‘246, adjusting the surface pH of the dosage forms to a range reading on the limitations in question would amount to nothing more than optimization of a result-effective variable, the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  More specifically, Okumu (2008) discloses that the solubility of Montelukast sodium is low at low pH, but increases as the pH increased (see Abstract), and Overeem ‘246 discloses that amorphous Montelukast is more water-soluble than crystalline Montelukast (see ¶[0025]), and that such increased solubility is advantageous in solid dosage forms (see ¶[0043]), generally with respect to increases in bioavailability.  Thus, one of See MPEP § 2144.05 II. A.
	The Examiner further notes that, with respect to claim 13, which claim recites a limitation directed to Montelukast being in an amorphous form, the teachings of Overeem ‘246, as addressed above, provides ample motivation to use Montelukast in an amorphous form.
	With respect to claims 1 – 3, which claims recite quantitative limitations directed to duration of treatment (claims 1 – 3), and mass loading of Montelukast (claims 9 and 15), the Examiner notes that the cited references do not disclose quantitative loadings that are congruent with the claimed ranges.  However, it is the Examiner’s position that the cited references disclose a range of quantitative loadings that significantly overlap with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 3, 6 – 9, 11, 13 – 15, and 20 - 24 would have been obvious within the meaning of 35 USC § 103.
Claim 12 is rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Rao (2010), in view of Schultz ‘472, Okumu (2008), Overeem ‘426, and Cao ‘845 as applied to claims 1 – 3, 6 – 9, 11, 13 – 15, and 20 – 24 above, and further in view of US 2011/0142889 A1 to Lee, W., et al., claiming priority to 16 December 2010, identified on the IDS filed 28 November 2018, cite no. D (USPAT) (“Lee ‘889”).

The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition. Applicants claim a dosage form comprises stabilizers.  The teachings of Lee ‘889 remedy that deficiency.
Lee ‘889 discloses pharmaceutical compositions for oral drug delivery comprising a solid dosage form containing a therapeutic agent and a bioadhesive layer comprising a bioadhesive polymer (see Abstract), wherein the dosage form is capable of enhancing the bioavailability of the therapeutic agent (see ¶[0009]), wherein the dosage form comprises a permeation enhancer (see ¶[0013]), such as a surfactant (see ¶[0075]), a chelating agent, such as EDTA (see ¶[0078]), and stabilizing agents (see ¶[0082]), and wherein the bioadhesive layer comprises chitosan, xanthan gum, pectin, modified dextrans, or acrylic polymers, as well as derivatives, and mixtures thereof (see ¶[0094]).  
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare pharmaceutical compositions for oral drug delivery to be used in methods for treating neuroinflammatory disorders, wherein the dosage forms are buccal films, as taught by Raghavendra (2010), Schultz ‘472, Okumu (2008), Overeem ‘426, and Cao ‘845, and wherein the dosage forms further comprise stabilizers, such as EDTA, as taught by Lee ‘889.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Lee ‘889 regarding formulation advantages from so doing.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 12 would have been obvious within the meaning of 35 USC § 103.

Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments filed 6 November 2020 but does not find them persuasive, to the extent relevant in light of the new grounds of rejection set forth above.  The Examiner first notes that the initial thrust of Applicants’ arguments is directed to the new limitation recited in amended claim 1, the limitation directed to a method for treating the specific condition of neuroinflammation, rather than to the more general recitation of “conditions where leukotriene inhibition is desired,” as recited in the previous version of claim 1.  However, as addressed in the current grounds of rejection, the teachings of Schultz ‘472 are cited for the disclosure that Montelukast can be used for the treatment of “inflammation of the nervous system,” thus meeting the limitation at issue.
	The Examiner would also note that Applicants’ arguments are largely directed to alleged deficiencies of the cited references taken individually, rather than to what the references taken as a whole would teach, or suggest to, one of ordinary skill in the art.  In this regard, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	More specifically, Applicants point to the fact that the primary reference, directed to buccal films comprising Montelukast and a mucoadhesive polymer, discloses dosage forms with a surface pH of around 7, rather than the claimed pH range of 7.5 to 9.5.  As Applicants state, the previous rejection acknowledged this deficiency.  However, Applicants’ argument fails to take into consideration the logical structure of the rejection, and the effect of the teachings of secondary references, such as Okumu (2008) and Overeen ‘246, that provide ample motivation 
	In this regard, the Examiner also notes that Applicants continually raise the admitted deficiency of the different dosage forms disclosed by the secondary references.  However, as alluded to above, this argument fails to take into consideration the logical structure of the obviousness rejection.  The primary reference discloses a buccal film dosage form comprising Montelukast and mucoadhesive polymers.  It does not disclose loadings of the active that fall within the claimed ranges, nor a sufficiently high surface pH.  These deficiencies are addressed by the disclosures of the secondary references, such as Schultz ‘472 (teaching use of Montelukast in treating neuroinflammation, and loadings of 20 to 30 mg/dose), and Okumu (2008) (solubility/bioavailability of Montelukast increases at higher pH).  Consequently, Applicants’ focus on the alleged deficiencies of the secondary references is misplace, and ineffective.
	Applicants also argue that the teachings of the cited references do not provide one of ordinary skill in the art a reasonable expectation of success in arriving at the claimed invention.  However, these arguments are largely the same as those addressed above, in that they are based on differences in dosage forms, rather than on the explicit teachings directed to the active ingredient, Montelukast, which teachings are far more relevant to the obviousness rejection.  

NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619